DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: Please updated the first paragraph of the application to reflect that the priority lineage has matured into patents.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation " the knitted “insulation layer”.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the spacer knit will be equated to be the same until Applicant provides any clarity.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 4,136,222 issued to Jonnes in view of USPUB 2007/0166528 issued to  Barnes et al and WO 2011/063472 issued to Conolly.
	Jonnes teaches a composite in the form of a thermally insulating sheet material which reflected radiant energy (Abstract and Column 1 Lines 16-24 and 48-54). Jonnes teach that the composite was formed by providing a first substrate/base sheet 12 and a second substrate/sheet material 16. Vapor deposited onto the first and second substrates, respectively, were first and second metal layers in the form of specularly reflective layer 13 and specularly reflective layer 17 both made of aluminum. Jonnes further teaches that disposed between the first metal layer 13 and the second metal layer 17 was a separator layer 14. (Column 3 Lines 15-65 and Figures 1 and 2)
	Jonnes teaches that the separator layer 14 had a pattern including gaps which exposed portions of the first metal layer 13 thereby allowing exposure those portions of the first metal layer 13 to be exposed to infra-red radiation and provided separation of the first metal layer 13 from other surfaces such as the second metal layer 17 (Column 4 Lines 24-46 and Figure 2). Jonnes further teaches that the separator layer 14 was made from polymeric material and had insulation properties (Column 4 Lines 47-52 and Column 5 Lines 21-37) and therefore would have had substantially lower thermal conductivity than the aluminum first metal layer 13.  Jonnes teachings are directed toward the formation of a thermal insulating sheet material having low emissivity and comprised of polymeric fabric materials (Column 1 Lines 16-24 and Column 3 Lines 43-53).  Jonnes does not specifically teach that the substrates 12 and 16 were moisture vapor permeable but does teach that the substrates were made from polymeric fabrics (Column 3 Lines 43-53) and that the composite was used to make apparel (Column 1 Lines 5-15). This would be remedied by the teachings of Barnes.
	Barnes teaches a process for forming a low emissivity sheet composite (Abstract). The method of Barnes comprised first pre-treating a substrate/sheet 20 in a plasma field (Page 4 Paragraph 0035). Barnes then teaches that a metal layer/coating including those made of aluminum was applied to the substrate/sheet by vacuum vapor deposition comprising either resistive evaporation or electron beam evaporation vapor deposition (Page 4 Paragraph 0033 and Page 5 Paragraph 0038). Barnes further teaches that the substrates onto which the metal layer were deposited were polymeric fabric materials (Page 3 Paragraph 0025).
	Based on the teaches of Barnes, at the time the present invention was made it would have been obvious to one of ordinary skill in the art to have formed the first and second metal layer on the first and second substrates of Jonnes by the vacuum vapor deposition process of Barnes because Barnes taught a known process in the art for vapor depositing aluminum metal layer onto polymeric fabric materials and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	Jonnes does not specifically teach that the substrates 12 and 16 were moisture vapor permeable but does teach that the substrates were made from polymeric fabrics (Column 3 Lines 43-53) and that the composite was used to make apparel (Column 1 Lines 5-15).
	Barnes teaches that the substrate which had the metal layer deposited onto them were polymeric fabrics which were moisture vapor permeable (Page 3 Paragraphs 0024-0027).
	Based on the teachings of Jonnes and Barnes, at the time the present invention was made it would have been obvious to one of ordinary skill in the art to have used moisture vapor permeable substrates as the first and second substrates in the method of Jonnes in order to make the final composite more breathable.
	Though Jonnes teaches having disposed an insulating layer between the first and second metal layers Jonnes does not teach that the separator/insulating layer was a textile. Jonnes does teach an embodiment wherein the layer was a polymeric foam (Column 4 Lines 47-52).
	Conolly teaches a thermal insulating composite used to form apparel which comprises an insulating separator layer 30 comprised of polymeric foam or a textile in the form of a 3D warp knits, which was a good insulator of heat conduction 
	Based on the teachings of Conolly, at the time the present invention was made it would have been obvious to one of ordinary skill in the art to have substituted the foam separator of Jonnes with an insulating textile layer as disclosed in Conolly because both materials were known in the art as insulating layer separators and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.
	Connolly also teaches that a heat reflective layer can also be made by exposing a fabric, preferably one that does not absorb water such as a polyester or polypropylene, to a vacuum plasma process in order to energize the surface of the exposed fibres and then applying a coating of a conductive material, preferably aluminium. This coating of aluminium can be ultra-thin, typically 50 to 80nm thick, and can be applied to just one side of the fabric. An acrylate, acrylic binder is then used to coat this aluminium coating in order to protect it from oxidization. This binder can be applied to both sides of the fabric. A pigment color can also be optionally applied with the binder. The result is a fabric with an aluminium coating adhered to the fibres on one side of the fabric, so that it will have high heat reflection on one side, and still breathe and stretch.  Connolly also teaches the thickness.  However, it should be noted that that it would have been obvious as a matter of choice to one having ordinary skill in the art to modify thickness of any of the layers to a thickness that would still make the garment have sufficient strength yet have good drape and durability since it has been held that a change in size or proportions is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	Based on the teachings of Conolly, at the time the present invention was made it would have been obvious to one of ordinary skill in the art to have substituted the foam separator of Jonnes with an insulating textile layer as disclosed in Conolly because both materials were known in the art as insulating layer separators and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.
Barnes further teaches that prior to applying the metal layer an intermediate/functional organic layer was applied to the moisture vapor permeable substrate/sheet by a process comprising pretreating the substrate in a plasma field (Paragraph 0035), flash evaporating a monomer having a functionality in a vacuum chamber to produce a vapor (Paragraph 0036) followed by condensing the vapor onto the substrate/sheet to produce a film of said monomer which was then cured to produce the functional/intermediate organic layer (Page 5 Paragraphs 0037-0038).
Based on the teachings of Barnes, at the time the present invention was made it would have been obvious to one of ordinary skill in the art to have oxidized the first metal layer of Jonnes by application of an oxidizing gas/plasma in order to form a corrosion preventing metal oxide layer on the first metal layer.
	Conolly teaches that the insulation layer was a 3D warp knit fabric (Paragraph 0022).
Jonnes teaches that the composite was used to make apparel/garments (Column 1 Lines 5-15).
Jonnes teaches an embodiment wherein the first and second substrates were nonporous (Column 3 Lines 66-67).
	Jonnes further teaches having coated onto the first and second metal/reflective layers a coating layer in the form of a thin layer of adhesive (Column 5 Lines 5-9).
	Jonnes also teaches having applied the coating layer/thin layer of adhesive in order to attach the separator layer (Column 5 Lines 5-9) and therefore teaches having applied a first coating and second coating layer to the first and second metal layer respectively.	
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP